DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/29/2022 has been entered.  

3.	Currently claims 1 and 3 have been amended; and claims 5 and 6 have been canceled. Therefore, claims 1-4 and 7-9 are pending in this application.   

Response to Amendment
4.	The amendment to the specification is sufficient to overcome the objection set forth in the previous office-action. Accordingly, the Office withdraws the objection. 
Similarly, the amendment to claim 1 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraw the above rejection.    


Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-4 and 7-9 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
(i) information of a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures having no inherent meaning and which are depicted in a frameless test area, the boundary elements comprising a circular figure, a triangular figure, an inclined straight line, an inclined broken line, and an S-shape curved line, wherein at least one of the circular figure and the triangular figure is an incomplete figure that includes a cut-off such that said at least one of the circular figure and the triangular figure that includes the cut-off does not form a complete circle or a complete triangle, respectively, (ii) information of a plurality of icons which are freely selectable by an examinee for application to the check sheet, and (iii) a first table including definitions of the boundary elements in the check sheet, a second table including kinds, a number, and definitions of the icons, and a third table including definitions of meanings of positions of the icons in the check sheet; test data comprising positions and a number of the icons selected and applied by the examinee to the check sheet and an examinee's ID, the examinee freely selecting any of icons and freely arranging the selected icons in any position on the check sheet, without providing the examinee instructions for selecting a specific icon or arranging the selected icons at specific positions on the check sheet; a count-up of a total number of the icons in the test data; discriminating whether or not an arrangement of the icons in the test data satisfies the definitions in the tables; results obtained from the discrimination to be used for evaluation of the examinee's aptitude based on the total number of the icons and the arrangement of the icons; determining, based on the results obtained from the discrimination, whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee; and determining the examinee's aptitude and propensity based on a result of the determination of whether the selection and arrangement of the icons indicated in the test data reflects at least one of the expression of the response of the neocortex and the expression of the response of the amygdala of the examinee; a fourth table including meanings of positional relationships between the icons or between the icons and virtual lines in the check sheet; discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data, with reference to the fourth table, wherein the discrimination of whether or not the positional relationships exist in the arrangement of the icons in the test data comprises determining whether the icons are arranged in at least one of an overlapping relationship, a contact relationship,
a line-contact relationship, and a close-vicinity relationship, and wherein said determining whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee further comprises determining that the arrangement of the icons indicated in the test data reflects an expression of the amygdala according to a determination result that the icons are arranged in at least one of the overlapping relationship and the line-contact relationship, and determining that the arrangement of the icons indicated in the test data reflects an expression of the neocortex according to a determination result that the icons are arranged in at least one of the contact relationship and the close-vicinity relationship.
Thus, the limitations identified above recite an abstract idea, since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional element(s)—such as: a computer, which is utilized to facilitate the following steps/functions: storing information (“[stor[ing] information of a check sheet in which a plurality of areas are formed by boundary elements comprising graphic figures . . .  information of a plurality of icons which are freely selectable . . . a first table including definitions of the boundary elements . . . a third table including definitions of meanings of positions of the icons in the check sheet”, “a fourth table including meanings of positional relationships between the icons or between the icons and lines in the check sheet”), receiving test data (“receiving test data comprising positions and a number of the icons selected and applied by the examinee to the check sheet and an examinee's ID . . .”), executing a count-up (“executing a count-up of a total number of the icons in the test data”), discriminating an arrangement (“discriminating whether or not an arrangement of the icons in the test data satisfies the definitions in the tables”), storing results (“storing results obtained from the discrimination to be used for evaluation of the examinee's aptitude based on the total number of icons.  . .”), determining, based on the results, whether the test data reflects neocortex or amygdala (“determining, based on the results . . . a response of the neocortex and an expression of a response of the amygdala of the examinee”), determining the examinee's aptitude and propensity (“determining the examinee's aptitude and propensity based on a result . . . the response of the neocortex and the expression of the response of the amygdala of the examinee”), making one or more determinations based on of the arrangement of the icons (“determining whether the icons are arranged in at least one of an overlapping relationship, a contact relationship, a line-contact relationship, and a close-vicinity relationship . . . determining that the arrangement of the icons indicated in the test data reflects an expression of the neocortex according to a determination result that the icons are arranged in at least one of the contact relationship and the close-vicinity relationship”),  etc. (e.g. see claim 1).  
However, the claimed additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) is utilized merely as a tool to facilitate the abstract idea. 
When each claim is considered as a whole, the additional element(s) fails to integrate the abstract idea into a practical application since the additional element(s) fails to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible 
application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; presenting textual and/or graphical information to a user(s); receiving one or more inputs from a user(s); analyzing the received input(s) according to one or more algorithms; generating one or more results based on the analysis, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. 
For instance, the disclosure describes a conventional computer that implements conventional computer components, such as: a memory (a sloid sate or a hard disk drive), a CPU, a display, etc. (see [0066] of the specification); and wherein the conventional computer is utilized to perform the conventional computer functions discussed above. 
It is further worth noting that the use of a conventional computer to evaluate a subject’s aptitude by, for example (i) displaying a task(s) that involves one or more 
graphical elements and (ii) evaluating the accuracy of the user’s response(s) to the task(s), etc., is already directed to a well-known, routine and conventional activity (e.g. see US 5,911,581; US 2002/0106617; also US 2005/0187436).  
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-4 and 7-9). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element(s) utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the response filed on 04/29/2022, which includes the argument filed on 03/29/2022). Applicant argues, 
In particular, it is respectfully submitted that amended independent claim 1 now more clearly integrates the features alleged to be abstract by the Examiner into a practical application . . . 
. . .  the present invention as recited in amended independent claim 1, a visual approach-based aptitude testing method is achieved that enables a computer to accurately grasp an examinee's mental structure. 
Specifically, with the method of the present invention as recited in amended independent claim 1, a computer is enabled to determine whether the selection and arrangement of the icons indicated in the test data reflects at least one of an expression of a response of the neocortex and an expression of a response of the amygdala of the examinee, and to determine an examinee's aptitude and propensity based on a result of this determination. 
In other words, using certain types of rules, the present invention allows a computer to perform a function it previously could not perform, i.e., the discernment of an examinee's mental structure through the expression of responses of the neocortex and amygdala. 
This is analogous to the claims at issue in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016), which were to be found patent eligible . . . 
Analogously, the claimed present invention as recited in independent claim 1 improves computer functionality with respect to determining an examinee's mental structure through the use of specific rules, rather than a human examiner who would use conventional psychological methods (e.g., interview and conversation) and testing. In contrast to conventional psychological methods and aptitude tests, the claimed present invention utilizes visual information to reveal the expression of the response of the neocortex (a conscious reaction) and the expression of the response of the amygdala (an unconscious reaction) of the examinee, whereby an examinee's aptitude and propensity can be determined. 
It is respectfully submitted that conventional psychological methods and aptitude testing methods are incapable of determining an expression of a response of the neocortex and an expression of a response of the amygdala of an examinee . . . 
Accordingly, it is respectfully submitted that even if amended claim 1 could be considered to recite an abstract idea, claim 1 nevertheless recites features that constitute additional elements that integrate the alleged judicial exception into a practical application because they are directed to "an improvement to other technology or technical field.” See MPEP 2106.04(d), section I. And see also the McRO memorandum discussed above. 
In addition, it is respectfully submitted for similar reasons that even if claim 1 could be considered to be directed to an abstract idea, amended independent claim 1 includes additional elements that, when considered as a whole and as an ordered combination, amount to significantly more than a judicial exception. See MPEP 2106.05,
section I, subsection A . . .  

However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, considering each claims as a whole, the current amendment also lacks an element—or a combination of elements—that provides an improvement over the relevant existing technology; and therefore, none of the current claims integrates the abstract idea into a practical application (i.e. the claimed additional elements fail to impose meaningful limits on practicing the abstract idea). Although Applicant asserts that “a visual approach-based aptitude testing method is achieved that enables a computer to accurately grasp an examinee's mental structure”, the claimed computer is merely generating one or more results based on the analysis of the inputs received from the user. 
Accordingly, the current claims are still utilizing the conventional computer technology as a tool to facilitate the abstract idea; such as, estimating the condition of the user (e.g. neocortex, or amygdala, etc.) based on the analysis of input(s) received from the user. Particularly, the process of generating one or more results (e.g. a result(s) that indicates the skill level of the user in a particular field; a result(s) that indicates the mental and/or physical condition(s) of the user, etc.), based on the analysis of one or more inputs received from the user (e.g. one or more inputs in response to graphical stimuli, etc.), is already part of the conventional computer technology.  
	Secondly, the current claims are not analogous to McRO. Applicant is asserting that “using certain types of rules, the present invention allows a computer to perform a function it previously could not perform, i.e., the discernment of an examinee's mental structure through the expression of responses of the neocortex and amygdala”. However, the implementation of McRO is directed to automation, such as automating accurate and realistic lip synchronization and facial expressions in animated characters. Previously, human artists relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes.  However, McRO improved computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). Thus, McRO indeed provides an improvement over the relevant existing technology. 
In contrast, the rules of the current method are directed to a conventional algorithm for determining a result(s) based on the analysis of the user’s inputs. For instance, if the user’s inputs involve icons that are arranged in at least one of overlapping relationship and line-contact relationship, the rule determines that the response indicates amygdala. Similarly, if the user’s inputs involve icons that are arranged in at least one of contact relationship and close-vicinity relationship, the rule determines that the response indicates neocortex. 
Of course, a human can also perform such evaluation process using a pen and paper. For instance, a healthcare professional may use a medical chart (i.e. rules) that correlates one or more symptoms with one or more corresponding conditions. Accordingly, the healthcare professional analyzes, using the chart, one or more responses that the user provided (e.g. markings or sketches that the user made on a paper in response to one or more icons presented on the paper). Of course, based on such analysis, the healthcare professional generates, using a pen and paper, one or more results; such as, (i) a result indicating amygdala if the user’s responses involve icons that are arranged in at least one of overlapping relationship and line-contact relationship, or (ii) a result indicating neocortex if the user’s responses involve icons that are arranged in at least one of contact relationship and close-vicinity relationship. 
The observations above confirm that the claimed computer system is utilized merely as a tool to facilitate the abstract idea. Particularly, the process of generating one or more results, based on the evaluation the responses that user has provided, is indeed a well-known, routine or conventional activity in the art. Of course, the observations above further confirm that the rules of the current method are directed to a conventional algorithm.  Consequently, Applicant’s arguments are not persuasive.   
	Thus, at least for the reasons discussed above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea.  
Prior art
●	The prior art does not teach or suggest the invention as currently claimed per claims 1-4 and 7-9. Regarding the state of the prior art, see the office-action mailed on 06/25/2021.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715